Conviction for possessing intoxicating liquor; punishment, one year in the penitentiary.
Our attention is drawn to the fact that the bail bond herein was approved only by the sheriff, and nowhere bears the approval of the trial court. The statute upon this is very plain. See Art. 818, C. C. P. The appeal will be dismissed, but the appellant may reinstate same by filing with the clerk of this court within fifteen days from the entering of this order of dismissal, a new appeal bond conditioned and approved as directed by law.
The appeal is dismissed.
Dismissed.
                     ON MOTION TO REINSTATE.